SEPABATE OPINION.
Babolay, J.
The plaintiff settled on the land in question in February, 1881, before the railway company took any steps whatever toward placing its road thereon. The preliminary survey by the company was in April, 1881, and in August of that year its line *585was definitely located upon the land. Plaintiff made the formal entry of his homestead, January 13, 1882, and his final proof in 1888.
The defendant’s map of definite location was approved by the secretary of the interior, June 17, 1882.
The act of congress “granting to railroads the right of way through the public lands of the United States” (18 Stat. 482) prescribes the steps to be taken by companies desiring to secure its advantages. The ¡statute is very clear on the point now in view. It undertakes to offer a grant of certain portions of the public lands of the United States upon terms and limitations plainly stated. ' By the fourth section of the act it is provided that upon the filing of a profile of the road with the register of the local land office, and its approval by the secretary of the interior, “the same shall be noted on the plats in said office; and thereafter all such lands, over which such right of way shall pass, shall be disposed of, subject to such right'of way,” etc.
At the time when the profile was approved in this case, the plaintiff had already made his formal entry ■of homestead, which he ultimately perfected. Yet it is now held that the approval of the profile of the defendant’s railroad in some way related back to the time of the location of the road upon the land, and thus destroyed the right of plaintiff to his homestead.
The doctrine of relation is a fiction of jurispru- • ■dence, sometimes invoked to attain the ends of justice. But it certainly cannot be applied when it interferes with the express terms of positive law. The word •“thereafter,” in the statute before us, shows so manifestly the legislative purpose not to transfer to the railway company the public title until the date of .approval by the secretary, that no room is left for an *586application of the theory of “relation.”
If congress had intended that the location of the road, as defined on the profile, approved by the secretary of the interior, should relate back and take effect as of a prior date, it would undoubtedly have so declared. Just as it did declare, for example, in another law, of May 14, 1880, “that any settler who has settled, or who shall hereafter settle, on any of the public lands of the United States, whether surveyed or unsurveyed, with the intention of claiming the same under the homestead laws, shall be allowed the same time to file his homestead application and perfect his original entry in the United States land office, as is now allowed to settlers under the pre-emption laws to put their claims on record, and his right shall relate back to the date of settlement, the same as if he settled under the pre-emption laws.” 21 Stat. 140; 1 Supp. Revised Statutes, United States [2 Ed.], 1874-1891, ch. 89, sec. 3, p. 282.
It is obvious that the word “thereafter,” in the railroad right-of-way act, was used accurately, and with a clear purpose. The same language is found in the act granting rights of way through public lands for irrigating canals. 1 Supp. Revised Statutes, United States [2 Ed.], 1874-1891, sec. 19, p. 946.
And the third section of the railway act in question provides how a right of way may be obtained by a railroad by process of condemnation of “private lands and possessory claims on the public lands.”
This indicates that the act was not designed te sanction any such application of the doctrine of “relation” as would entirely cut out such “possessory claims on the public lands,” vested prior to the approval of the profile of the road.
The view entertained by congress on the point of present consideration is further shown in the second *587proviso of the act of June 22,1874, “for the relief of settlers on the public lands” (1 Supp. R. S., U. S. [2 Ed.], 1874-1891, ch. 400 p. 38), thus: “That this act shall not be construed so as in any manner to confirm or legalize any decision or ruling of the interior department under which lands have been certified to any railroad .company when such lands have been entered by a pre-emption or homestead settler after the location of the line of the road and prior to the notice to the local land office of the withdrawal of such lands from market.”
An intimation has been thrown out in this case to the effect that unless the act of congress is so construed as to unroot, by a vigorous application of the doctrine of “relation”, all homestead entries made between the location of the line and the approval of the profile, the leading object of the act, namely, the encouragement of railroad building, may be defeated. But to this it maybe answered: first, that the government has the undoubted right to name the conditions bn which its gift of the public lands shall take effect; and, secondly, that by permitting the permanent location of the right of way in sections of twenty miles each (see section 4)r the possibility of homestead entries being made with a view to intercept the line of the road is not so great as seriously to impair the value of the rights conferred by the act, or discourage the construction of railways.
If there is anything in the maxim that he who is prior in time is stronger in right, as applied to the facts of this case, it certainly should bear in favor of plaintiff, rather than of defendant.
Plaintiff had settled on the land before any move was made by the railway company towards acquiring any interest in it. In my opinion his rights under his homestead entry are superior to those of the defendant,, in view of the statutes referred to. .
*588It has been held in some other states that the title of the federal government does not pass to the railroad company, under the fourth section of the first act above mentioned, until the approval of the profile of the road. Railroad v. Sture (1884), 32 Minn. 95; Larsen v. Oregon Co. (1890), 19 Ore. 240; Enoch v. Railroad (1893, Wash.), 33 Pac. Rep. 966; Railroad v. Van Cleave (1893, Kan.), 33 Pac. Rep. 472.
Those cases appear to me correct interpretations of the law on this point, and in none of them is it suggested that the railroad title can, “by relation” or otherwise, be promoted in point of time so as to cut out a homestead entry made prior to the approval of the profile by the secretary of the interior.
As the opinion rendered by the learned chief justice denies absolutely the paramount effect of the plaintiff’s homestead entry and title, as claimed by him by virtue of the laws of the United States, and thus determines an important federal question under the judiciary act (R. S., U. S. [2 Ed.], 1878, sec. 709), it has seemed proper to give expression to some of the reasons which lead me to respectfully dissent from the .judgment pronounced in this court.